 



Exhibit 10.1
Contract #410259R1 FT-APT
FIRM TRANSPORTATION AGREEMENT
(For Use Under Rate Schedules FT-A and FT-GS)
THIS AGREEMENT is made, entered into and effective as of this 27th day of
April, 2006, by and between East Tennessee Natural Gas, LLC, a Tennessee limited
liability company hereinafter referred to as “Transporter”, and CNX Gas Company,
LLC, a Virginia limited liability company, hereinafter referred to as “Shipper”.
Transporter and Shipper shall be referred to herein individually as “Party” and
collectively as “Parties.”
ARTICLE I — DEFINITIONS
The definitions found in Section 1 of Transporter’s General Terms and Conditions
are incorporated herein by reference.
ARTICLE II — SCOPE OF AGREEMENT
Transporter agrees to accept and receive daily, on a firm basis, at the Receipt
Point(s) listed on Exhibit A attached hereto, from Shipper such quantity of gas
as Shipper makes available up to the applicable Maximum Daily Transportation
Quantity stated on Exhibit A attached hereto and deliver for Shipper to the
Delivery Point (s) listed on Exhibit A attached hereto an Equivalent Quantity of
gas. The Rate Schedule applicable to this Agreement shall be stated on
Exhibit A.
ARTICLE III — RECEIPT AND DELIVERY PRESSURES
Shipper shall deliver, or cause to be delivered, to Transporter the gas to be
transported hereunder at pressures sufficient to deliver such gas into
Transporter’s system at the Receipt Point(s). Transporter shall deliver the gas
to be transported hereunder to or for the account of Shipper at the pressures
existing in Transporter’s system at the Delivery Point(s) unless otherwise
specified on Exhibit A.
ARTICLE IV — QUALITY SPECIFICATIONS AND STANDARDS FOR MEASUREMENTS
For all gas received, transported, and delivered hereunder, the Parties agree to
the quality specifications and standards for measurement as provided for in
Transporter’s General Terms and Conditions. Transporter shall be responsible for
the operation of measurement facilities at the Delivery Point(s) and Receipt
Point(s). In the event that measurement facilities are not operated by
Transporter, the responsibility for operations shall be deemed to be Shipper’s.
ARTICLE V — FACILITIES
The facilities necessary to receive, transport, and deliver gas as described
herein are in place and no new facilities are anticipated to be required.
ARTICLE VI — RATES FOR SERVICE

  6.1   Rates and Charges — Commencing on the date of implementation of this
Agreement under Section 10.1, the compensation to be paid by Shipper to
Transporter shall be in accordance with Transporter’s effective Rate
Schedule FT-A or FT-GS, as specified on Exhibit A. Where applicable, Shipper
shall also pay the Gas Research Institute surcharge and Annual Charge Adjustment
surcharge as such rates may change from time to time. Except as provided to the

 



--------------------------------------------------------------------------------



 



Contract #410259R1 FT-APT
FIRM TRANSPORTATION AGREEMENT
(For Use Under Rate Schedules FT-A and FT-GS)

      contrary in any written or electronic agreement(s) between Transporter and
Shipper in effect during the term of this Agreement, Shipper shall pay
Transporter the applicable maximum rate(s) and all other applicable charges and
surcharges specified in the Notice of Rates in Transporter’s FERC Gas Tariff and
in this Rate Schedule. Transporter and Shipper may agree that a specific
discounted rate will apply only to certain volumes under the Agreement.
Transporter and Shipper may agree that a specified discounted rate will apply
only to specified volumes (MDRO, MDDO, MDTQ, commodity volumes or Authorized
Overrun volumes) under the Agreement; that a specified discounted rate will
apply only if specified volumes are achieved (with the maximum rates applicable
to volumes above the specified volumes or to all volumes if the specified
volumes are never achieved); that a specified discounted rate will apply only
during specified periods of the year or over a specifically defined period of
time; and/or that a specified discounted rate will apply only to specified
points, zones, markets or other defined geographical areas. Transporter and
Shipper may agree to a discounted rate pursuant to the provisions of this
Section 6.1 provided that the discounted rate is between the applicable maximum
and minimum rates for this service.     6.2   Changes in Rates and Charges —
Shipper agrees that Transporter shall have the unilateral right to file with the
appropriate regulatory authority and make changes effective in (a) the rates and
charges stated in this Article, (b) the rates and charges applicable to service
pursuant to the Rate Schedule under which this service is rendered and (c) any
provisions of Transporter’s General Terms and Conditions as they may be revised
or replaced from time to time. Without prejudice to Shipper’s right to contest
such changes, Shipper agrees to pay the effective rates and charges for service
rendered pursuant to this Agreement. Transporter agrees that Shipper may protest
or contest the aforementioned filings, or may seek authorization from duly
constituted regulatory authorities for adjustment of Transporter’s existing FERC
Gas Tariff as may be found necessary to assure Transporter just and reasonable
rates.

ARTICLE VII — RESPONSIBILITY DURING TRANSPORTATION
As between the Parties hereto, it is agreed that from the time gas is delivered
by Shipper to Transporter at the Receipt Point (s) and prior to delivery of such
gas to or for the account of Shipper at the Delivery Point (s). Transporter
shall be responsible for such gas and shall have the unqualified right to
commingle such gas with other gas in its system and shall have the unqualified
right to handle and treat such gas as its own. Prior to receipt of gas at
Shipper’s Receipt Point(s) and after delivery of gas at Shipper’s Delivery Point
(s), Shipper shall have sole responsibility for such gas.
ARTICLE VIII — BILLINGS AND PAYMENTS
Billings and payments under this Agreement shall be in accordance with
Section 16 of Transporter’s General Terms and Conditions as they may be revised
or replaced from time to time.
ARTICLE IX — RATE SCHEDULES AND GENERAL TERMS AND CONDITIONS
This Agreement is subject to the effective provisions of Transporter’s FT-A or
FT-GS Rate Schedule, as specified in Exhibit A, or any succeeding rate schedule
and Transporter’s General Terms and Conditions on file with the Commission, or
other duly constituted authorities having jurisdiction, as the same may be
changed or superseded from time to time in accordance with the rules and
regulations of the Commission, which Rate Schedule and General

2



--------------------------------------------------------------------------------



 




Contract #410259R1 FT-APT
FIRM TRANSPORTATION AGREEMENT
(For Use Under Rate Schedules FT-A and FT-GS)
Terms and Conditions are incorporated by reference and made a part hereof for
all purposes.
ARTICLE X — TERM OF CONTRACT

10.1   This Agreement shall be effective as of the date that Transporter’s
Jewell Ridge Lateral is completed and placed in service, and shall remain in
force and effect for a primary term of three (3) years (“Primary Term”);
provided, however, that if the Primary Term is one year or more, then the
contract shall remain in force and effect and the contract term will
automatically roll-over for additional five year increments (“Secondary Term”)
unless Shipper, one year prior to the expiration of the Primary Term or a
Secondary Term, provides written notice to Transporter of either (1) its intent
to terminate the contract upon expiration of the then current term or (2) its
desire to exercise its right-of-first-refusal in accord with Section 7.3 of
Transporter’s General Terms and Conditions. Provided further, if the Commission
or other governmental body having jurisdiction over the service rendered
pursuant to this Agreement authorizes abandonment of such service, this
Agreement shall terminate on the abandonment date permitted by the Commission or
such other governmental body.   10.2   In addition to any other remedy
Transporter may have, Transporter shall have the right to terminate this
Agreement in the event Shipper fails to pay all of the amount of any bill for
service rendered by Transporter hereunder when that amount is due, provided
Transporter shall give Shipper and the Commission thirty days notice prior to
any termination of service. Service may continue hereunder if within the thirty
day notice period satisfactory assurance of payment is made in accord with
Section 16 of Transporter’s General Terms and Conditions.

ARTICLE XI — REGULATION

11.1   This Agreement shall be subject to all applicable governmental statutes,
orders, rules, and regulations and is contingent upon the receipt and
continuation of all necessary regulatory approvals or authorizations upon terms
acceptable to Transporter and Shipper. This Agreement shall be void and of no
force and effect if any necessary regulatory approval or authorization is not so
obtained or continued. All Parties hereto shall cooperate to obtain or continue
all necessary approvals or authorizations, but no Party shall be liable to any
other Party for failure to obtain or continue such approvals or authorizations.
  11.2   Promptly following the execution of this Agreement, the Parties will
file, or cause to be filed, and diligently prosecute, any necessary applications
or notices with all necessary regulatory bodies for approval of the service
provided for herein.   11.3   In the event the Parties are unable to obtain all
necessary and satisfactory regulatory approvals for service prior to the
expiration of two (2) years from the effective date hereof, then, prior to
receipt of such regulatory approvals, either Party may terminate this Agreement
by giving the other Party at least thirty (30) days prior written notice, and
the respective obligations hereunder, except for the reimbursement of filing
fees herein, shall be of no force and effect from and after the effective date
of such termination.

11.4   The transportation service described herein shall be provided subject to
the provisions of the Commission’s Regulations shown on Exhibit A hereto.

ARTICLE XII — ASSIGNMENTS

12.1   Either Party may assign or pledge this Agreement and all rights and
obligations hereunder under the provisions of any mortgage, deed of trust,
indenture or other instrument that it has executed or may

3



--------------------------------------------------------------------------------



 



Contract #410259R1 FT-APT
FIRM TRANSPORTATION AGREEMENT
(For Use Under Rate Schedules FT-A and FT-GS)
execute hereafter as security for indebtedness; otherwise, Shipper shall not
assign this Agreement or any of its rights and obligations hereunder, except as
set forth in Section 17 of Transporter’s General Terms and Conditions.

12.2   Any person or entity that shall succeed by purchase, transfer, merger, or
consolidation to the properties, substantially or as an entirety, of either
Party hereto shall be entitled to the rights and shall be subject to the
obligations of its predecessor in interest under this Agreement.

ARTICLE XIII — WARRANTIES
In addition to the warranties set forth in Section 22 of Transporter’s General
Terms and Conditions, Shipper warrants the following:

13.1   Shipper warrants that all upstream and downstream transportation
arrangements are in place, or will be in place, as of the requested effective
date of service, and that it has advised the upstream and downstream
transporters of the receipt and delivery points under this Agreement and any
quantity limitations for each point as specified on Exhibit A attached hereto.
Shipper agrees to indemnify and hold Transporter harmless for refusal to
transport gas hereunder in the event any upstream or downstream transporter
fails to receive or deliver gas as contemplated by this Agreement.   13.2  
Shipper agrees to indemnify and hold Transporter harmless from all suit actions,
debts, accounts, damages, costs, losses, and expenses (including reasonable
attorney’s fees) arising from or out of breach of any warranty, by the Shipper
herein.   13.3   Shipper warrants that it will have title or the right to
acquire title to the gas delivered to Transporter under this Agreement.   13.4  
Transporter shall not be obligated to provide or continue service hereunder in
the event of any breach of warranty; provided, Transporter shall give Shipper
and the Commission thirty days notice prior to any termination of service.
Service will continue if, within the thirty day notice period, Shipper cures the
breach of warranty.

ARTICLE XIV — MISCELLANEOUS

  14.1   Except for changes specifically authorized pursuant to this Agreement,
no modification of or supplement to the terms and conditions hereof shall be or
become effective until Shipper has submitted a request for change via LINK® and
Shipper has been notified via LINK® of Transporter’s agreement to such change.  
  14.2   No waiver by any Party of any one or more defaults by the other in the
performance of any provision of this Agreement shall operate or be construed as
a waiver of any future default or defaults, whether of a like or of a different
character.     14.3   Except when notice is required via LINK®, pursuant to
Transporter’s FT-A or FT-GS Rate Schedule, as applicable, or pursuant to
Transporter’s General Terms and Conditions, any notice, request, demand,
statement or bill provided for in this Agreement or any notice that either Party
may desire to give to the other shall be in writing and mailed by registered
mail to the post office address of the Party intended to receive the same, as
the case may be, to the Party’s address shown on Exhibit A hereto or to such
other address as either Party shall designate by formal written notice to the
other. Routine communications, including monthly statements and payments, may be
mailed by either registered or ordinary mail. Notice shall be deemed given when
sent.

4



--------------------------------------------------------------------------------



 



Contract #410259R1 FT-APT
FIRM TRANSPORTATION AGREEMENT
(For Use Under Rate Schedules FT-A and FT-GS)

  14.4   THE INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE IN
ACCORDANCE WITH AND CONTROLLED BY THE LAWS OF THE STATE OF TENNESSEE, WITHOUT
REGARD TO CHOICE OF LAW DOCTRINE THAT REFERS TO THE LAWS OF ANOTHER
JURISDICTION.     14.5   The Exhibit (s) attached hereto is/are incorporated
herein by reference and made a part of this Agreement for all purposes.     14.6
  If any provision of this Agreement is declared null and void, or voidable, by
a court of competent jurisdiction, then that provision will be considered
severable at Transporter’s option; and if the severability option is exercised,
the remaining provisions of the Agreement shall remain in full force and effect.

14.7   As of the effective date provided for in Section 10.1, this Agreement
supersedes and cancels the Gas Sales and Transportation Agreement(s) between
Shipper and Transporter dated N/A and N/A, respectively.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first hereinabove written.

          EAST TENNESSEE NATURAL GAS, LLC    
 
       
BY
  /s/ D. Patrick Whitty
 
D. Patrick Whitty    
 
  Vice President    
 
  East Tennessee Natural Gas, LLC    

          CNX GAS COMPANY, LLC    
 
       
BY:
TITLE:
  /s/ Ronald E. Smith
 
President    

 



--------------------------------------------------------------------------------



 



                  Contract #410259R1 FT-APT
 
           
 
  Date:   The date that transporter’s Jewell Ridge Lateral is completed and
placed in service.

EXHIBIT A TO THE
FIRM TRANSPORTATION AGREEMENT
DATED April 27, 2006
Shipper: CNX GAS COMPANY, LLC
Rate Schedule: FT-A
Maximum Daily
     Transportation Quantity: 40,000 DTH
Proposed Commencement Date: THE DATE THAT TRANSPORTER’S JEWELL RIDGE LATERAL IS
COMPLETED AND PLACED IN SERVICE
Termination Date: PRIMARY TERM OF THREE (3) YEARS
Transportation Service will be provided under Part 284, Subpart G of the
Commission’s Regulations.
Primary
Receipt Point (s):

                                      Interconnect   Location Name   Meter No.  
MDRO   Party   County, State
MAINLINE JEWELL
RIDGE
    50092     40,000 DTH   EAST TENNESSEE
NATURAL GAS, LLC   SMYTH, VA

Primary
Delivery Point (s):

                                      Interconnect   Location Name   Meter No.  
MDDO   Party   County, State
TRANSCO — CASCADE CREEK (DELIVERY)
    59204     40,000 DTH   TRANSCONTINENTAL
GAS PIPELINE
CORPORATION   ROCKINGHAM, NC

Name of entity(s) to deliver gas to Transporter:
EAST TENNESSEE NATURAL GAS, LLC
 
 
 
 
Name of entity(s) to receive gas from Transporter:
CNX GAS COMPANY, LLC
 
 
 
 
 

*   Transporter shall not be obligated to deliver more cubic feet of gas to any
Shipper than the quantity calculated using 1.03 dth per million cubic feet.

6



--------------------------------------------------------------------------------



 



Contract #410259R1 FT-APT
EXHIBIT A TO THE
FIRM TRANSPORTATION AGREEMENT
DATED April 27, 2006
Notices not made via LINK® shall be made to:

     
 
  Shipper
 
  CNX Gas Company, LLC
 
  4000 Brownsville Rd.
 
  South Park, PA 15129-9545
 
  Attn: Director, Marketing
 
  Invoices
 
  CNX Gas Company, LLC
 
  4000 Brownsville Rd.
 
  South Park, PA 15129-9545
 
  Attn: Gas Accounting

(This Exhibit A supersedes and cancels Exhibit A dated N/A to the Firm
Transportation Agreement dated (N/A.)

                      EAST TENNESSEE NATURAL GAS, LLC       CNX GAS COMPANY LLC
   
 
                   
BY:
TITLE:
  /s/ D. Patrick Whitty
 
D. Patrick Whitty       BY:
TITLE:   /s/ Ronald E. Smith
 
President    
 
  Vice President                

7